     CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 1 of 32



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Wing Enterprises, Inc., d/b/a Little Giant          Case No. 17-cv-1769 (ECT/ECW)
Ladder Systems, a Utah corporation,

              Plaintiff,
                                                        OPINION AND ORDER
v.

Tricam Industries, Inc., a Minnesota
corporation,

           Defendant.
________________________________________________________________________

Mark A. Miller, Brett L. Foster, and Elliot James Hales, Dorsey & Whitney LLP, Salt Lake
City, UT, and Clint Conner and Caitlin L. D. Hull, Dorsey & Whitney LLP, Minneapolis,
MN, for Plaintiff Wing Enterprises, Inc.

Sarah M. Stensland, Eric H. Chadwick, Adam Edward Szymanski, Thomas G. Dickson,
and Tye Biasco, Patterson Thuente Christensen Pedersen, PA, Minneapolis, MN, for
Defendant Tricam Industries, Inc.



       The Parties manufacture competing brands of articulated ladders, also known as

multi-position (or “MPX”) ladders. Plaintiff Wing Enterprises, Inc., makes multi-position

ladders under the Little Giant brand.        Defendant Tricam Industries, Inc. makes

multi-position ladders under the Gorilla Ladders brand.      Wing filed this lawsuit in

May 2017, alleging that Tricam had infringed one of Wing’s patents and had engaged in

false advertising under the Lanham Act, 15 U.S.C. § 1125(a), and the Minnesota Deceptive

Trade Practices Act (“DTPA”), Minn. Stat. § 325D.44. See Compl. ¶¶ 29–48 [ECF No. 1].

Tricam filed patent-related counterclaims. See Am. Answer & Counterclaims at Counts 1
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 2 of 32



& 2 [ECF No. 14]. Wing and Tricam have resolved the patent-related claims, see Order

for Dismissal With Prejudice of Certain Counts [ECF No. 82], but the false-advertising

claims remain. The thrust of those claims is that Tricam represented that its Gorilla Ladders

comply with ANSI ASC A14.2 (“ANSI A14.2”), a voluntary industry standard for portable

metal ladders that was developed by the American Ladder Institute, but in fact the rungs of

its ladders are not sufficiently deep all the way across to satisfy that standard as Wing

understands it.

       Tricam now moves for summary judgment against Wing’s false-advertising claims.

ECF No. 159. Tricam also moves to exclude the testimony of two of Wing’s expert

witnesses.   ECF Nos. 220, 224.      The Court has subject-matter jurisdiction over the

Lanham-Act claim pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over the

DTPA claim pursuant to 28 U.S.C. § 1367(a). For the reasons described below: (1) the

Daubert motion as to Wing’s expert Donald Bloswick will be denied; (2) the Daubert

motion as to Wing’s expert Hal Poret will be granted; and (3) Tricam’s summary-judgment

motion will be granted.

                                              I

       Under the Lanham Act:

              Any person who, . . . in connection with any . . . services, . . .
              uses in commerce any . . . false or misleading description of
              fact, or false or misleading representation of fact, which. . . in
              commercial advertising or promotion, misrepresents the
              nature, characteristics, [or] qualities . . . of his or her . . .
              goods, . . . shall be liable in a civil action by any person who
              believes that he or she is likely to be damaged by such act.



                                              2
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 3 of 32



15 U.S.C. § 1125(a)(1)(B). The “purpose of the Lanham Act is ‘to protect persons engaged

in commerce against false advertising and unfair competition.’” Am. Italian Pasta Co. v.

New World Pasta Co., 371 F.3d 387, 390 (8th Cir. 2004) (quoting United Indus. Corp. v.

Clorox Co., 140 F.3d 1175, 1179 (8th Cir. 1998)).

       Wing alleges that three1 different statements constitute false advertisements by

Tricam: (1) the label affixed to each ladder containing an oval icon that bears the text

“MANUFACTURER CERTIFIES CONFORMANCE TO OSHA[2] ANSI A14.2 CODE

FOR METAL LADDERS”; (2) the portion of each product’s page at Home Depot’s

website that provides: “Certifications and Listings: ANSI Certified”; and (3) the portion of

each product’s page on Tricam’s website that provides: “CERTIFICATIONS: ANSI A14.2

OSHA.” Wing Mem. Opp’n Summ. J. at 4 [ECF No. 260]. The second and third

challenged statements also occur in close proximity to OSHA-conformance statements, but

Wing’s false-advertising claims are not based on any OSHA-related statements.

       To establish a false-advertising claim under the Lanham Act, a plaintiff must prove:



1
       In its opening summary-judgment brief, Tricam identifies two additional statements
as potentially being at issue in the Parties’ dispute—certain statements in the contract
between Tricam and Home Depot, and certain statements in a report from Tricam’s third-
party testing service, Intertek, regarding the ladders’ ANSI compliance. See, e.g., Tricam
Mem. Supp. Summ. J. at 16 [ECF No. 160]. But Wing clarifies in its brief opposing
summary judgment that it does not contend that either the Home Depot contract or the
Intertek report constitute commercial advertisements; rather, it argues, those documents
constitute evidence showing that “Tricam knew and intended the ‘ANSI Certified’
statement on homedepot.com to be used as a commercial advertisement.” Wing Mem.
Opp’n Summ. J. at 5 [ECF No. 260].
2
       “OSHA” is the Occupational Safety and Health Administration, a federal agency
within the U.S. Department of Labor.
                                             3
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 4 of 32



               (1) a false statement of fact by the defendant in a commercial
               advertisement about its own or another’s product; (2) the
               statement actually deceived or has the tendency to deceive a
               substantial segment of its audience; (3) the deception is
               material, in that it is likely to influence the purchasing decision;
               (4) the defendant caused its false statement to enter interstate
               commerce; and (5) the plaintiff has been or is likely to be
               injured as a result of the false statement, either by direct
               diversion of sales from itself to defendant or by a loss of
               goodwill associated with its products.

United Indus., 140 F.3d at 1180 (citations omitted). Failure to demonstrate any one of

those five elements is fatal to the claim. Allsup, Inc. v. Advantage 2000 Consultants Inc.,

428 F.3d 1135, 1138 (8th Cir. 2005) (citation omitted). The Minnesota Deceptive Trade

Practices Act “mirrors” the Lanham Act, and courts therefore “use the same analysis to

evaluate false advertising claims that are made simultaneously under the federal and state

statutes.” Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., No. 09-cv-1091 (JNE/JSM),

2011 WL 4457956, *6 (D. Minn. Sept. 23, 2011) (quoting Med. Graphics Corp. v.

Sensormedics Corp., 872 F. Supp. 643, 649 (D. Minn. 1994)).

                                                II

      Before Tricam’s summary-judgment motion can be resolved, the universe of

potentially relevant facts must be defined. Tricam moves to exclude the testimony of two

of Wing’s experts: Donald S. Bloswick, as to his opinions about whether Tricam’s ladders

failed to conform to ANSI A14.2 and thus whether its statements that it ladders did conform

were false; and Hal Poret, as to his opinions about whether Tricam’s ANSI-certification

statements were material. Bloswick’s testimony will be admitted; Poret’s testimony will

be excluded.


                                                4
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 5 of 32



                                            A

      Rule 702 of the Federal Rules of Evidence govern the admissibility of expert

testimony. That rule provides:

             A witness who is qualified as an expert by knowledge, skill,
             experience, training, or education may testify in the form of an
             opinion or otherwise if:

             (a)    the expert’s scientific, technical, or other specialized
             knowledge will help the trier of fact to understand the evidence
             or to determine a fact in issue;

             (b)    the testimony is based on sufficient facts or data;

             (c)   the testimony is the product of reliable principles and
             methods; and

             (d)   the expert has reliably applied the principles and
             methods to the facts of the case.

See also Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). “District courts have

wide latitude in determining whether an expert’s testimony is reliable.” Olson v. Ford

Motor Co., 481 F.3d 619, 626 (8th Cir. 2007) (citation omitted). District courts have

identified a number of factors they may consider in determining whether an expert’s

testimony is the product of “reliable principles and methods,” including:

             (1) whether the theory or technique can be (and has been)
             tested; (2) whether the theory or technique has been subjected
             to peer review and publication; (3) whether the theory or
             technique has a known or potential error rate and standards
             controlling the technique’s operation; and (4) whether the
             theory or technique is generally accepted in the scientific
             community.

Smith v. Cangieter, 462 F.3d 920, 923 (8th Cir. 2006) (citation omitted). “This evidentiary

inquiry is meant to be flexible and fact specific, and a court should use, adapt, or reject

                                            5
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 6 of 32



Daubert factors as the particular case demands. Unrein v. Timesavers, Inc., 394 F.3d 1008,

1011 (8th Cir. 2005) (citation omitted). As long as the evidence indicates that the expert

evidence is reliable and relevant, “no single requirement for admissibility” governs. Id.

“The proponent of the expert testimony must prove its admissibility by a preponderance of

the evidence.” Lauzon v. Senco Prod., Inc., 270 F.3d 681, 686 (8th Cir. 2001). “As a

general rule, the factual basis of an expert opinion goes to the credibility of the testimony,

not the admissibility, and it is up to the opposing party to examine the factual basis for the

opinion in cross-examination.” Bonner v. ISP Techs., Inc., 259 F.3d 924, 929 (8th Cir.

2001) (citation omitted). But the court must exclude an expert’s opinion if it “is so

fundamentally unsupported that it can offer no assistance to the jury.” Id. at 929–30

(citation omitted). Furthermore, “under Daubert and Rule 403 of the Federal Rules of

Evidence, the probative value of the expert testimony must not be substantially outweighed

by the danger of unfair prejudice, confusion of issues, or misleading the jury.” United

States v. Solorio-Tafolla, 324 F.3d 964, 966 (8th Cir. 2003) (citation omitted).

                                              B

       Wing relies on Bloswick’s expert testimony to show that Tricam’s

ANSI-conformance statements are literally false. Wing Mem. Opp’n Summ. J. at 25–26,

42. In particular, the Parties dispute whether Tricam’s ladders satisfy Section 6.7.5 of

ANSI A14.2, which requires, in relevant part, that “[t]rapezoidal, D-shaped or equivalent,

square or rectangular rungs shall have a step surface of not less than one inch, either flat or

along a segment of arc of 3inches or greater radius.” Preliminary Report by Donald

Bloswick (“Bloswick Report”) at 4 (citing ANSI A14.2) [ECF No. 119]. Tricam says the

                                              6
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 7 of 32



step surface of its rungs is deep enough; Wing, based largely on Bloswick’s testimony, see

id., contends they are not, at least not across their full width.

       Bloswick holds a Ph.D. in Industrial and Operations Engineering and for more than

three decades was a professor in the field of ergonomics. Id. at 1. His work has included

independent research on ladder-climbing safety and biomechanics.                Id.    From

approximately 1986 to 2014, he served as an independent expert on the ANSI A14

Committee, where he focused on the ANSI A14.3 (Fixed Ladder) subcommittee. Id. As

an independent specialist, he is not affiliated with any ladder manufacturer or related

regulatory industry. Id. Tricam does not dispute that Bloswick “is qualified as an expert

by knowledge, skill, experience, training, or education,” as Rule 702 requires; he clearly

is. Furthermore, specialized knowledge such as Bloswick’s would be helpful to the

ultimate trier of fact in understanding what the ANSI A14.2 standard means, and

consequently whether Tricam’s ladders conform to it.

       Tricam also does not dispute some of the initial observations and calculations

Bloswick made in examining Tricam’s ladder design and which he used in reaching his

final conclusion (though of course Tricam disputes that conclusion vigorously). Those

undisputed initial observations and calculations are helpful to understanding Bloswick’s

reasoning—indeed, the entire substance of the Parties’ dispute under the Lanham Act is

about how the step-surface-depth requirement could, or must, be interpreted.

       Bloswick examined the rung design of Tricam’s ladders, in which no Party disputes

the rungs are “connected to the side rails by crimping (compressing) a hollow, trapezoidal

rung at the ends where the rung overlaps with the side rails of the outer rail of the ladder,

                                               7
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 8 of 32



then riveting the crimped portion to the side rail using two rivets at each end of the crimped

rung.” See Bloswick Report at 6 (alteration in original). He observed that “the rung is

generally flat in its center portion with a pinched, sloped portion at each end of the rung

where it has been crimped.” Id. at 7 (footnote omitted). Bloswick measured the dimensions

of the rung across its width. Id. at 7–8. He found that the middle section of the rung,

approximately nine inches across, was generally flat and measured “slightly more than one

inch deep” from front to back. Id. at 7. But he found that approximately 1.5 inches on the

outer edges of each rung, where the rung was crimped and sloped, measured less than one

inch deep. Id. Again, Tricam does not dispute any of these facts, only whether ladders

constructed in such a way conform to ANSI A14.2.

       Bloswick concluded that they do not conform to the standard. He relied in part on

the standard’s definition of the term “step surfaces” as meaning “[t]he clear portion of

steps, rungs, or cleats on which a person may step while ascending or descending [the]

ladder.” Id. at 9 (footnote omitted) (citing Section 4 of ANSI A14.2). Bloswick opined

that nothing in the ladder’s design prevents a user from stepping on the tapered sides of

Tricam’s crimped and welded rungs. Bloswick Report at 9. He further noted that, based

on his experience and research in ladder-climbing ergonomics, a person who uses a natural

hand-foot placement is likely to step on all portions of the rungs when ascending or

descending the ladder, including the crimped end portions of the rungs. Id. In his view,

therefore, the crimped portion of the rungs are part of “[t]he clear portion of [the . . .]

rungs[, . . .] on which a person may step while ascending or descending [the] ladder.” Id.

Not only may a user step on the crimped portion of the rung, he says, they are “likely” to

                                              8
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 9 of 32



step on those portions. Id. (emphasis added). Indeed, Bloswick cites a number of other

witnesses in this case who have concluded as much. Id. And because those crimped

portions on which users may step are less than one inch deep, and furthermore because

they are steeply sloped, Bloswick concludes, they do not conform to Section 6.7.5. Id. at

9–20.

        Tricam argues that Bloswick’s interpretation of Section 6.7.5 is not sufficiently

reliable to be admitted under Rule 702. Tricam Mem. Supp. Mot. Exclude Bloswick at 6

[ECF No. 221]. Not so. Bloswick addressed Tricam’s reliability criticisms in his report.

Bloswick explained why he does not believe that the provision elsewhere in the ANSI

standard stating that the standard “should be liberally construed considering the rationale”

of providing users “reasonable safety” conflicts with his analysis. Compare Bloswick

Report at 20–22, 27–31 with Tricam Mem. Supp. Mot. Exclude Bloswick at 7–11. He

explains why the step-surface depth requirement is not, in his opinion, susceptible to

alternate interpretations. Bloswick Report at 20–22. Similarly, he offers rationales drawn

from his own professional experience as to why the interpretations of the standard from

those within the ladder industry, or those that a third-party testing service may have

applied, do not suffice to show compliance with the standard. Compare Bloswick Report

at 23–25 with Tricam Mem. Supp. Mot. Exclude Bloswick at 14–21.

        It suffices to say that Bloswick’s opinions are not speculative or without factual

basis; they are merely disputed. Given Bloswick’s experience and credentials, including

his experience as a member of the ANSI A14 committee, he is qualified to offer those

opinions to a jury. It may be that a jury would not agree, or that it would find the step-

                                             9
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 10 of 32



surface-depth requirement so susceptible to multiple meanings that Tricam’s statements

regarding ANSI conformance cannot be literally false. But “[t]he Supreme Court has been

clear about how infirmities in expert testimony should be exposed: ‘Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible

evidence.’” Olson, 481 F.3d at 626 (quoting Daubert, 509 U.S. at 596).

                                             C

       Wing offers the expert testimony of Hal Poret primarily for the purpose of showing

that Tricam’s allegedly false statements were material. Poret performed two surveys

purporting to show that the allegedly false statements would be material to consumers’

purchasing decisions: a labeling survey, intended to measure consumer reaction to the

allegedly false statement on the label, and an importance survey, intended to assess the

importance to consumers of compliance with industry safety standards in general. Tricam

does not dispute that Poret possesses the necessary skill and expertise to be qualified as an

expert witness; he clearly does. See Tricam Mem. Supp. Mot. Exclude Poret at 1 (“Tricam

does not challenge the qualifications of Wing’s survey expert, Hal Poret.”) [ECF No. 225].

Instead, it contends that Poret’s testimony should be excluded because neither one of his

surveys is relevant to Wing’s claims in this case, which are specific to ANSI—not ANSI

in addition to OSHA, or industry safety standards in general. Id. Tricam also criticizes the




                                             10
      CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 11 of 32



methodology of the labeling survey for failing to approximate the marketplace. Id. at 19–

24.

        The latter argument is unpersuasive. Specifically, Tricam argues that Poret’s

labeling survey does not show respondents the labels in their real-life context: he crops the

label, magnifies it, specifies the length of time respondents must view the resulting images,

and otherwise fails to approximate how the labels themselves look on the Home Depot

retail floor, where the products are wrapped in plastic and stacked in bays, their labels

partially obscured. Id. These might be fair points if the survey had been intended to test

what message the statements conveyed (as relevant to the falsity element), see Bracco

Diagnostics, Inc. v. Amersham Health, Inc., 627 F. Supp. 2d 384, 452–53 (D.N.J. 2009),

or whether consumer confusion existed in a trademark case, see Sears, Roebuck and Co. v.

Menard, Inc., No. 01 C 9843, 2003 WL 168642, at *1–2 (N.D. Ill. Jan. 24, 2003). But, as

in Aviva Sports, where Judge Ericksen found that a similar comparative-image survey by

Poret was sufficiently relevant to be admitted,3 “Poret’s study was designed only to

demonstrate the effect that the product [label] had on consumer decisions. Whether the

consumers saw the image in the store or on a website does not affect the relevance [of]

Poret’s study or conclusions.” 829 F. Supp. 2d at 822. If Poret’s labeling survey were to

be admitted, Tricam could more properly raise the “noticeability” problems it sees with

Poret’s labeling survey through cross-examination.


3
       Tricam describes this argument as pertaining to reliability, see Tricam Mem. Supp.
Mot. Exclude Poret at 21, but it is perhaps better understood as going to relevance—that
is, whether the labeling survey actually gets at the issue a fact finder would need to decide,
as opposed to some other issue not related to its fact-finding.
                                             11
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 12 of 32



       But Poret’s testimony nevertheless will be excluded, because it has a more

fundamental relevance problem: his surveys did not assess the impact of ANSI

conformance specifically. Instead, his labeling survey tested the importance of ANSI

conformance in combination with OSHA conformance, and his importance survey referred

only to conformance to unspecified “industry safety standards,” not specifically to ANSI.

Wing has not carried its burden of establishing how either a combined OSHA/ANSI

statement or industry safety standards writ large is relevant to the issues a jury would need

to decide in this litigation.

                                              1

       The issues integral to the resolution of the pending motion to exclude Poret’s

testimony were heavily foreshadowed by a discovery dispute between the Parties that arose

after the close of fact discovery, and which Magistrate Judge Elizabeth Cowan Wright

resolved in an extremely thorough order issued on December 4, 2018. ECF No. 151 (the

“Discovery Order”). Therefore, an understanding of the discovery dispute, and Magistrate

Judge Wright’s ruling on it, is helpful to understanding why Tricam’s motion to exclude

Poret’s testimony will be granted.

       As described in more depth by Magistrate Judge Wright in her Discovery Order,

this case, since its inception, has centered around allegations that Tricam falsely advertised

its ladders as conforming to ANSI A14.2. See id. at 1–4. The pleadings mentioned OSHA

only in passing, if at all. Id. at 4–6. Neither Wing’s complaint in this case nor in a

predecessor case identified OSHA-conformance statements—which Tricam also made, in

tandem with ANSI-conformance statements—as false.             Id. at 5–6.    The only false

                                             12
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 13 of 32



statements Wing identified related to Tricam’s claims that its ladders conform to

ANSI A14.2. Id.

       Fact discovery likewise focused on the ANSI-conformance statements. In response

to interrogatories asking Wing to identify with specificity Tricam’s allegedly false

statements, Wing identified only statements relating to ANSI, not OSHA. Id. at 8–9. In

no way did those written responses suggest that Tricam had made a “collective

representation of OSHA/ANSI compliance” or a “collective OSHA/ANSI statement of any

kind” that was false. Id. at 9. Wing’s other written discovery responses were similarly

devoid of references to OSHA, and although deposition testimony of Wing personnel made

a few passing references to OSHA conformance, those witnesses’ testimony focused on

whether Tricam’s statements about ANSI conformance were false. Id. at 9–16. Such was

the state of the evidence when fact discovery closed (with a few limited exceptions not

relevant here) on July 31, 2018. Order to Extend Expert Deadlines [ECF No. 73]; Aug. 29,

2018 Order [ECF No. 96].

       The Parties’ expert reports were due about two weeks later, on August 17, 2018.

Order to Extend Expert Deadlines at 1. Wing served reports by three experts: Donald

Bloswick offered testimony opining on ANSI’s requirements and Tricam’s alleged failure

to meet them, Scott W. Cragun offered testimony as to damages, and Hal Poret offered

testimony relating to the materiality of the statements at issue. With respect to Bloswick’s

report, Magistrate Judge Wright explained:

              Wing asked Dr. Bloswick to opine on two issues: (1) whether
              the outer rungs of the Gorilla Ladders at issue “comply with
              the 2007 version of the ANSI-ASC A14.2” standard and

                                             13
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 14 of 32



              (2) “whether the outer rungs of the Gorilla ladder, if they are
              not compliant with A14.2 standard, are of equivalent safety to
              the design prescribed by the A14.2 standard.” Although Dr.
              Bloswick has OSHA experience, Wing did not ask him to
              opine on whether the Gorilla Ladders comply with OSHA
              regulations, nor did Dr. Bloswick offer any opinions on that
              topic. He did not review any OSHA regulations as part of his
              analysis.

Discovery Order at 17 (internal citations omitted). With respect to damages, Cragun noted

that Tricam’s ladders were promoted as being ANSI-certified and OSHA-compliant, but

he described the allegedly wrongful acts only with respect to ANSI-related statements, not

OSHA-related statements. Id. (citing Expert Report of Scott W. Cragun at 6–7 [ECF

No. 115]). Finally, Poret’s analysis “treated ANSI and OSHA compliance collectively in

his report under the rubric of ‘industry safety standards’ when conducting his two surveys.”

Discovery Order at 17. Magistrate Judge Wright found that:

              Poret’s decision to treat OSHA and ANSI compliance
              collectively was not based on the pleadings, interviews with
              Wing’s technical expert Dr. Bloswick, a review of Dr.
              Bloswick’s report, or Wing’s disclosures, discovery responses,
              or deposition testimony of Wing’s witnesses. Rather, he relied
              on “testimony in this case explaining that compliance with
              ANSI standards is one way to comply with OSHA” and his
              own review of OSHA’s website, which Mr. Poret believed
              confirmed “that it requires compliance with ANSI A14.2.”

Id. at 8 (footnote omitted) (quoting Stensland Decl. Ex. 22 (“Poret Report”) at 33 n.7 [ECF

No. 113-16]). As Magistrate Judge Wright noted, “[n]othing in Mr. Poret’s qualifications

indicates he is an expert in engineering, ANSI standards, or OSHA regulations.” Id. at 18

n.5 (citation omitted).




                                            14
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 15 of 32



       Approximately one month later, on September 19, 2018, Tricam served its rebuttal

expert reports: a rebuttal liability report from consulting engineer Jack Krafchick

(“Krafchick Report”) [ECF No. 121], and a report from Dr. Debbie Treise, a professor in

advertising, in rebuttal to Poret’s report [ECF No. 113-1].         Although Krafchick has

experience with OSHA’s ladder-related regulations, he did not opine whether Tricam’s

ladders conform to them; rather, his report opined that the ladders conform to ANSI A14.2.

Discovery Order at 19 (citing Krafchick Report at 2–3, 7). His report addressed OSHA in

only two ways. First, he relied on the fact that OSHA regulations permit instances of de

minimis noncompliance to argue by analogy that ANSI A14.2 should be liberally construed

in a manner that permits Tricam’s method of rung construction. Discovery Order at 19–

20 (citing Krafchick Report at 31–34). Second, Krafchick “summarized the OSHA

regulations pertaining to ladders, noting the ‘regulations are not entirely consistent with the

requirements given in [the] A14.2 standard’ and the regulation relied on by Mr. Poret was

‘a labeling requirement and says nothing to support an assumption that OSHA regulations

and ANSI requirements are interchangeable.” Discovery Order at 20 (citing Krafchick

Report at 21 & n.9).

       Treise’s report contained a number of criticisms of Poret’s surveys, including “for

‘fail[ing] to isolate the representations about ANSI—as compared to OSHA—in the ANSI

Label Statement’ and for ‘trying to determine the impact on consumer purchase decisions

of . . . a combination statement of both OSHA and ANSI’ rather than the statement of ANSI

compliance or certification.” Discovery Order at 20 (alterations in original) (quoting Triese

Report at 8–14). She also criticized Poret’s importance survey for testing the importance

                                              15
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 16 of 32



of generally complying with industry safety standards, rather than testing specifically for

ANSI compliance. Discovery Order at 20 (citing Triese Report at 8, 24–25). As discussed

in greater depth below, those criticisms by Treise of Poret’s work are essentially the same

arguments Tricam makes now in support of its motion to exclude Poret’s testimony for

lack of relevance.

       The criticisms in Treise’s report seem to have been the first time Wing had any

inkling that the Parties were not on the same page about OSHA’s relationship to

ANSI A14.2, or to this case. A week after Tricam served its expert reports and nearly two

months after the close of fact discovery, on September 26, 2018, Wing served supplemental

responses to two of Tricam’s interrogatories, explicitly asserting for the first time that the

product label was false “because the MPX ladders do not comply with all aspects of the

ANSI A14.2 standard, which is the basis for Tricam asserting that the MPX ladders are

ANSI and OSHA compliant.”            Discovery Order at 20–21 (quoting supplemental

interrogatory responses). According to Wing, its position “throughout the entire case” had

been that not only was the ANSI-conformance statement false, but that because Tricam

purported to conform to OSHA by conforming to ANSI A14.2, its OSHA-conformance

statements were also false. Discovery Order at 21 (citation omitted). “Wing claimed the

supplemental responses were ‘provided in an abundance of caution based on the

unsupported and surprising opinion from Tricam’s expert, Dr. Treise, who alleges that

Tricam’s statements about OSHA compliance via its ANSI compliance are beyond the

scope of Wing’s false advertising claims.’” Discovery Order at 21 (quoting supplemental

interrogatory responses).

                                             16
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 17 of 32



      Tricam disagreed, and it moved to strike Wing’s untimely supplemental discovery

responses. ECF No. 109. Magistrate Judge Wright granted Tricam’s motion. Discovery

Order at 34–35. She concluded that “Wing did not disclose its contention that the OSHA

certified language on the Gorilla Ladders label and The Home Depot’s website was false

or misleading or that Wing was contending a ‘collective representation of OSHA/ANSI

compliance’ was false before the July 31, 2018 close of fact discovery.” Id. at 29. In view

of the importance of the newly disclosed information, the prejudice to Tricam of allowing

the supplemental responses to stand, and the inability of alternative relief, such as a

continuance, to cure that prejudice, Magistrate Judge Wright determined that the

supplemental responses should be struck. Id. at 31–34. Wing did not appeal that decision.

      It is against this backdrop that the Court considers whether Poret’s testimony should

be excluded.

                                            2

      In the labeling survey, respondents viewed a series of images of ladder labels. Poret

Report at 6–11. In the control group, one of the images respondents viewed included the

portion of a product label as it exists on Tricam’s product in real life. Id. at 11. Of

particular relevance to this motion is the oval-shaped icon on this label that states,

“Manufacturer certifies conformance to OSHA ANSI A14.2 Code for metal ladders.” Id.

By contrast, in the test group, the entire oval-shaped icon—not just to reference to ANSI

A14.2 inside that icon—has been removed from the product-label image. Id. at 13. Below,




                                            17
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 18 of 32



the image shown to the control group is depicted on the left, and the image shown to the

test group is on the right:




Id. at 11, 13. Tricam argues that, by removing the entire icon rather than just the textual

reference to ANSI 14.2 contained within the icon, the labeling survey tests for the

materiality of the combined OSHA/ANSI statement, when only the ANSI portion of that

statement is at issue in this case. Tricam Mem. Supp. Mot. Exclude Poret at 16.

       Wing argues that Tricam’s position is overly formalistic: If Poret is testing a but-for

world in which consumers do not see an ANSI-conformance statement on a Tricam product

label, then in that but-for world those consumers also would not see any reference to OSHA

compliance, because a ladder cannot be OSHA compliant if it does not also conform to

Section 6.7.5 of ANSI A14.2. Wing Mem. Opp’n Mot. Exclude Poret at 9–20 [ECF No.

340]. In other words, Wing argues, if Tricam’s ladders do not conform to Section 6.7.5 of


                                             18
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 19 of 32



ANSI A14.2, then a truthful product label would need to omit the reference to OSHA as

well as the reference to ANSI; omitting only the reference to ANSI but leaving the

reference to OSHA would still present consumers with an untrue statement of OSHA

conformance. See id.

       Probably because the interplay between OSHA and ANSI received no appreciable

attention during discovery, Wing has never provided a fulsome description of exactly how,

in its opinion, those two regimes fit together. In its opposition to Tricam’s motion to

exclude Poret’s testimony, Wing asserts that “OSHA incorporates the relevant ANSI

standard . . . into OSHA’s regulations governing portable metal ladders by reference.” Id.

at 3 (footnote omitted). In support, it cites two provisions of the Code of Federal

Regulations. Id. at 3 n.3. Both cited provisions are found in a part of the code that apply

to general industry. See 29 C.F.R. § 1910.5(a)–(c) (describing application of standards

contained in Part 1910). One, 29 C.F.R. § 1910.6(a)(1), provides that “the mandatory

provisions (i.e., provisions containing the word ‘shall’ or other mandatory language) of

standards incorporated by reference are adopted as standards under the Occupational Safety

and Health Act,” and that such standards “have the same force and effect” whether they

are issued by federal agencies or by nongovernmental organizations. Id. (alterations in

original). The other, 29 C.F.R. § 1910.6(e)(8), incorporates by reference “ANSI A14.2-56

Safety Code for Portable Metal Ladders, Supplemented by ANSI A14.2a-77.”

      Wing does not explain what the suffix “-56” means in the context of § 1910.6(e)(8),

or how it differs from whatever supplementation “ANSI A14.2a-77” provides, or for that

matter, whether and to what extent any of those requirements overlap with the 2007 version

                                            19
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 20 of 32



of ANSI A14.2 the Parties seem to be working from in this case. See Stensland Decl. Ex.

5 (“2007 version of ANSI A14.2”) at 1–2 [ECF No. 162-5]. It is important to remember

that OSHA is not a single monolithic set of requirements; rather, different OSHA

regulations apply to different industry sectors, and several of those different OSHA

regulations incorporate by reference different versions of ANSI A14.2. For example, one

regulation that pertains to the construction industry incorporates the 1982 version, see

29 C.F.R. Pt. 1926, Subpt. X, App. A; another, pertaining to shipyards, incorporates the

1972 version, see 29 C.F.R. §§ 1915.5(d)(1)(ii), 1915.72(a)(4); and others, relating to

marine terminals and longshoring, incorporate the 1990 version, see 29 C.F.R.

§§ 1917.3(b)(2), 1917.119(c), 1918.3(b)(2), 1918.24(g)(2).        It therefore appears that

§ 1910.6(e)(8)’s reference to ANSI A14.2-56 incorporates the 1956 version of the

amendments, and its reference to that version being “[s]upplemented by ANSI A14.2a-77”

incorporates by reference certain additional work the ANSI committee did in 1977. See

2007 version of ANSI A14.2 at 4–5 (describing numerous versions of the standard that

have existed since it was first adopted in 1923, including different versions approved in

1956, 1972, 1982, 1990, 2000, and 2007, with certain additional work done in 1977).

       It presumably would have been fairly easy for Wing to confirm whether or not the

version of Section 6.7.5 at issue in this case is identical to any of the analogous provisions

in the standards incorporated by reference in OSHA’s regulations (or for Tricam to have

done so if it had any reason during fact discovery to think that OSHA compliance was at

issue here). The standards incorporated by reference in OSHA regulations “are available

for purchase from . . . ANSI” and also may be inspected at OSHA’s office in

                                             20
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 21 of 32



Washington D.C. or at the National Archives. 29 C.F.R. § 1910.6(a)(4), (e). But Wing

neither provided those documents to the Court nor provided any comprehensible

explanation of how it understands the various versions of the ANSI standards to interrelate.

Even if the Court were inclined to do that legwork on Wing’s behalf, the Court cannot

independently verify the extent to which the 1956 version explicitly mentioned in the

regulations overlaps, if at all, with the 2007 version before the Court by referencing

publicly available sources because the ANSI standards are not reproduced in the Code of

Federal Regulations and are instead behind a paywall or available for in-person review in

another state.

       Wing’s failure to explain in its Daubert briefing how § 1910.6(e)(8)’s incorporation

of an old version of ANSI A14.2 might relate to its claims in this case, which are based on

the 2007 version, is made even more perplexing because Magistrate Judge Wright had

already flagged the problem for the Parties. Her Discovery Order notes that “different

sections of the OSHA regulations incorporate different versions of ANSI standards” in a

way that renders less than clear the question of precisely whether or how the OSHA and

ANSI standards interrelate. Discovery Order at 23 n.7. In other words, it was not clear to

her, and it remains unclear to this Court, why a ladder that does not conform to the 2007

version of ANSI A14.2 would necessarily also violate 29 C.F.R. § 1910.6, which

incorporates an analogous standard adopted more than fifty years earlier and which has, in

the interim, undergone multiple revisions—revisions that § 1910.6(e)(8) does not seem to

have ever adopted. Certainly Wing—which has the burden of showing Poret’s testimony

is relevant to the issues in the case—has offered no such explanation.

                                            21
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 22 of 32



      Instead of citing what would seem to be the documents with the potential to prove

any equivalence between § 1910.6(e)(8) (and the old version of ANSI A14.2 it

incorporates) and the 2007 version of that standard, Wing argues that Poret “properly

reached [that] . . . conclusion[]” “[g]iven the evidence in the record.” Wing Mem. Opp’n

Mot. Exclude Poret at 6. In particular, Wing says, Poret’s decision to equate ANSI and

OSHA in designing his labeling survey was justified by four pieces of evidence: (1) a

particular federal regulation discussed in greater depth below; (2) deposition testimony

from a Tricam engineer explaining his understanding of the relationship between OSHA

and ANSI; (3) deposition testimony from a Tricam marketing employee about her

understanding of the relationship between OSHA and ANSI; and (4) deposition testimony

from Tricam’s ANSI expert (or, as Wing calls him, “Tricam’s OSHA/ANSI expert”), Jack

Krafchick, that Wing contends admits that “OSHA regulations require a product to be

labeled as ANSI compliant.” Id. at 4–6. None of that evidence establishes that OSHA

regulations incorporate the ANSI requirement at issue here.

      As an initial matter, the Court doubts whether it would be appropriate to consider

the three pieces of testimonial evidence Wing cites. The question of whether OSHA

requires compliance with a particular element of a particular version of ANSI A14.2 is

fundamentally one of legal interpretation: how to properly interpret OSHA regulations and

the various documents they incorporate by reference. This is the type of interpretation and

analysis courts do all the time, and which is appropriately a judicial function, not the

province of expert witnesses. Such a “legal conclusion[] [is] for the Court to make. It



                                            22
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 23 of 32



[would be] an abuse of discretion to allow the testimony.” Peterson v. City of Plymouth,

60 F.3d 469, 475 (8th Cir. 1995).

       But even if it were appropriate to rely on witness testimony in determining the legal

question of whether OSHA regulations in some way incorporate Section 6.7.5 of the 2007

version of ANSI A14.2, the testimony Wing cites does not establish that fact. So far as the

Court can tell from the excerpts Wing has filed with the Court, the testimony from Tricam’s

employees is based on a fairly high-level assumption that in some abstract way OSHA and

ANSI are interchangeable. See, e.g., Simpson Dep. at 86 [ECF No. 294]; Mansager Dep.

at 91–92 [ECF No. 276]. Neither of those witnesses discussed the various versions of the

ANSI standard incorporated in various regulations that apply to different types of

workplaces, and neither grappled with which of those ANSI versions a ladder must

conform to in order to also conform to OSHA.

       Krafchick’s deposition testimony is more specific but ultimately no more

instructive. He did testify that, because it is foreseeable that a portable metal ladder would

be used in a variety of industries—construction, or general industry, or longshoring, or

marine terminals—his opinion as a consultant is that such a ladder should comply with the

OSHA regulations applicable to all of those industries if it is marketed as conforming to

OSHA. Krafchick Dep. at 172–74 [ECF No. 316]. But that does not help Wing for two

reasons. First, Krafchick’s opinion is not tied to any provision of OSHA; it seems to simply

reflect his understanding of the best practice within the ladder industry, which does not

itself have the force of law. Second, it is not at all clear exactly how it would work for a

single product to comply with four or more different iterations of the same standard, or

                                             23
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 24 of 32



even whether it would be possible. Krafchick himself touched on that problem, testifying

that:

              As we know, OSHA requires some of the metal ladders to
              comply with older versions of the standard. It’s wholly
              unrealistic for a manufacturer to go back and check its ladders
              against older standards when the industry and the
              standards-making body has gone forward to ’07 to jump back
              to ’90 or earlier to see if the ladder is compliant with [an] older
              version of the standard. It makes no sense but it’s what we
              have.

Krafchick Dep. at 193. The issue on this motion, though, is not whether it is feasible for

manufacturers to juggle different versions of the same standard; it is whether a ladder that

allegedly does not conform to the current version may, at least in theory, nonetheless

conform to an earlier version and thereby comply with OSHA regulations explicitly

incorporating that earlier version.

        Krafchick’s testimony does not say. He does not appear to have reviewed any

version of ANSI A14.2 issued prior to the 1990 version—nor would he have had any

reason to do so, given the state of fact and expert disclosures at the time he issued his expert

report. Krafchick Dep. at 112, 177:21–23. Consequently, although he testified that the

1990 version incorporated the same one-inch rung-depth requirement that is at issue in this

case, he does not know whether earlier versions of the standard also incorporated that

requirement. E.g., id. at 177. It may be that such a ladder would conform with OSHA

regulations pertaining to construction, or shipyards, or general industry, which all

incorporate older versions of the standard. If that is the case, then it is not at all clear




                                              24
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 25 of 32



whether labeling such a ladder as conforming to OSHA would be false as a matter of law,

Krafchick’s advice about the best practice within the industry notwithstanding.

       Wing’s reliance on 29 C.F.R. § 1917.119(c) is unavailing for a similar reason. That

regulation applies to portable ladders used in marine terminals and provides that such

ladders, if manufactured after January 21, 1998, must “bear identification indicating that

they meet the appropriate ladder construction requirements” of “ANSI A14.2-1990, Safety

Requirements for Portable Metal Ladders.” Id. Even if a ladder cannot accurately be

labeled as meeting the 1990 version of ANSI A14.2, there is no evidence suggesting that

it necessarily could not meet an older version of ANSI A14.2, and thereby conform to one

or more of the other OSHA regulations that apply to a different industry sector and

incorporate the older ANSI standard.

       The lack of clarity in Wing’s briefing and the lack of consistency in the various

OSHA regulations underscore two additional reasons to exclude Poret’s testimony

regarding his labeling survey. First, although Wing insists that its “false advertising claims

are not based on whether or not the reference to OSHA compliance itself is false,” Wing

Mem. Opp’n Mot. Exclude Poret at 4 n.5, that is precisely the basis on which Poret’s

labeling survey conflated the label’s OSHA and ANSI statements: if the ANSI statement

is false, he reasons, then the OSHA statement must also be false, and therefore both

statements must go. See e.g., Third Miller Decl. Ex. 86, Poret Responses to Treise for

Deposition Testimony at 1–2 [ECF No. 343 at 22] (“The entire statement on the label

stands or falls collectively based on Tricam’s compliance or non-compliance with ANSI”).

Wing has not suggested, and the Court has difficulty imagining, how a jury might be

                                             25
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 26 of 32



instructed that, although Wing is not arguing that the OSHA-conformance statement is

false, its survey evidence is premised on the conclusion that the OSHA-conformance

statement is false. Second, Tricam’s lack of opportunity to take meaningful discovery on

the interplay between ANSI and OSHA highlights the prejudice that would result to Tricam

from admitting Poret’s testimony on his labeling survey—which assumes a degree of

equivalence between the two. These considerations of jury confusion and prejudice to

Tricam constitute additional grounds for excluding the testimony.

       In sum, Wing—the Party with the burden of showing how Poret’s testimony is

relevant—has not cited, and the Court has not independently identified, any evidence

establishing that a ladder that does not satisfy the rung-depth requirement at issue here

necessarily fails to conform to OSHA. The assumption that ANSI is equivalent to OSHA,

however, is baked into Poret’s labeling survey. Consequently, the Court cannot conclude

that the findings of the labeling survey are relevant to the issues in this litigation, and

testimony regarding that survey must therefore be excluded.

                                            3

       Poret’s importance survey suffers from a similar problem. Respondents to that

survey were not specifically asked about the importance of ANSI conformance to their

purchasing decisions. Instead, they were asked rank the importance of a number of

potentially relevant considerations, including “[c]ompliance with industry safety

standards” in general. Poret Report at 14–16. Poret found that industry safety standards

were important to a total of 58% of respondents, and he concluded that this result “further

confirms that compliance with industry safety standards is the type of issue that is

                                            26
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 27 of 32



important to consumers and would tend to impact purchase decisions.” Id. at 18. Wing

points to survey evidence generated by one of Tricam’s experts as well as contextual clues

on Tricam’s label that suggest consumers understand ANSI to be an industry safety

standard—or at least that they would understand that to be the case from the context on

Tricam’s label itself. See Wing Mem. Opp’n Mot. Exclude Poret at 24–25. Even assuming

that to be true, the importance survey is not relevant to the question of whether the ANSI-

conformance statement that is at issue in this case is material to consumers’ purchasing

decisions.

       As must be clear by now, there are multiple sources of industry safety standards,

and at least in theory it is possible to meet some of them but not others. What happens if,

as contemplated above, a ladder that fails to conform to the 2007 version of ANSI

nonetheless does meet the requirements of one or more OSHA regulations that incorporate

an older version of that standard? That is the relevant question for this case, given Wing’s

failure to show equivalence between the ladder-related OSHA regulations and the current

version of ANSI A14.2. Knowing that industry safety standards in general are important

to consumers’ purchasing decisions does nothing to predict whether consumers might be

dissuaded from buying a ladder that does not meet current ANSI standards but is

technically compliant with one or more OSHA regulations. To answer that question, Poret

would have needed to ask about ANSI specifically. Because he did not do so, the findings

of his importance survey are not relevant to the key question in this case, and testimony

relating to that survey therefore will be excluded.



                                             27
    CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 28 of 32



                                             III4

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A dispute over a fact is “material” only if its resolution “might affect

the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id. “The evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn in [its]

favor.” Id. at 255 (citation omitted).

       As noted above, a plaintiff can prevail on a Lanham Act claim only by showing a

false statement by the defendant which is deceptive and material, and which the defendant

caused to enter interstate commerce, resulting in injury to the plaintiff. United Indus.,

140 F.3d at 1180 (citations omitted). With the exception of the fourth requirement—that

Tricam caused the allegedly false statement to enter interstate commerce, which no one

contests—Tricam argues that no triable fact exists as to any of the elements of Wing’s

false-advertising claim. Tricam Mem. Supp. Summ. J. at 22–40 [ECF No. 160].

       A number of the Parties’ disputes relating to the summary-judgment motion would

require the Court to consider novel or substantially unsettled legal issues, including:

(1) whether statements provided by a supplier to a retailer and published on the retailer’s



4
       In describing the relevant facts and resolving this motion under Rule 56(a), all of
Wing’s evidence is believed, and all justifiable inferences are drawn in its favor. See Tolan
v. Cotton, 572 U.S. 650, 651 (2014) (per curiam).
                                              28
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 29 of 32



website might constitute a statement “by” the supplier; (2) whether a dispute over the literal

falsity of a statement presents a question of law or one of fact; (3) whether, in a

non-comparative case, a presumption of deception survives the Eighth Circuit’s decision

in Everest Capital Ltd. v. Everest Funds Mgmt., L.L.C., 393 F.3d 755 (8th Cir. 2005); and

(4) whether Wing has met whatever unknown standard now applies to the remedy of

disgorgement following the Eighth Circuit’s decision in Martinizing International, LLC v.

BC Cleaners, LLC, 855 F.3d 847 (8th Cir. 2017). But there is no need to analyze those

issues because in this case, one element—materiality—is dispositive.

       The materiality element of a false-advertising claim requires that “the deception

is . . . likely to influence the purchasing decision. United Indus., 140 F.3d at 1180. The

Daubert motion on Poret’s testimony, described above, is largely a proxy fight over

materiality.   Because that testimony will be excluded, Wing can survive summary

judgment only by pointing to other evidence showing that the allegedly false statements

are material. It cannot do so.

       Wing’s contention that, even without Poret’s testimony, it can show materiality is

based largely on a body of case law holding that “[o]ne method of establishing materiality

involves showing that the false or misleading statement relates to an ‘inherent quality or

characteristic’ of the product,” Cashmere & Camel Hair Mrfs. Inst. v. Saks Fifth Ave.,

284 F.3d 302, 311–12 (1st Cir. 2002) (footnote omitted) (quoting Nat’l Basketball Ass’n v.

Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997), and that “questions of safety and efficacy

are likely to satisfy automatically the materiality prong,” Midlothian Labs., L.L.C. v.

Pamlab, L.L.C., 509 F. Supp. 2d 1065, 1082 (M.D. Ala. 2007), vacated in part on other

                                             29
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 30 of 32



grounds, 509 F. Supp. 2d 1095 (M.D. Ala. 2007). See Wing Mem. Opp’n Summ. J. at 43–

44. But those cases are almost entirely from outside the Eighth Circuit; Tricam points out

that the Eighth Circuit has not endorsed the “inherent quality or characteristic” method of

showing materiality. See Tricam Summ. J. Reply Mem. at 7 [ECF No. 353]. Furthermore,

as described above, because Wing has not demonstrated that the 2007 version of

ANSI A14.2 and the various OSHA regulations are equivalent—that is, that the alleged

failure to conform to the 2007 standard necessarily renders both the ANSI-conformance

statement and the OSHA-conformance statement false—the most Wing could show is a

technical noncompliance with one of multiple potentially applicable safety standards. That

is not a compelling context in which to adopt a new approach to showing materiality.

      Wing points to other evidence that it says demonstrates materiality: (1) testimony

from a high-level Wing executive, Newell Ryan Moss, that, in his opinion, compliance

statements on Home Depot’s website are “important, otherwise, I don’t believe Home

Depot would put it on the website,” Moss Dep. at 166 [ECF No. 267]; (2) testimony by

Tricam’s president that an ANSI-certification statement on Home Depot’s website “could

be” helpful in differentiating Tricam’s products from hypothetical competing ladders that

do not purport to conform to ANSI, Skubic Dep. at 85–86 [ECF No. 268], and suggesting

that an ANSI-certification statement on the product label might be something a

professional might want for purposes of OSHA inspections of a job site, id. at 278–79; and

(3) testimony from the chairman of the ANSI labeling committee that “[i]t’s possible” that

an ANSI-compliance statement would help a consumer choose a ladder, Ver Halen Dep.

at 26–27 [ECF No. 317]. But these statements are all speculative on their face. Moss’s

                                            30
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 31 of 32



statement is based solely on his own opinion and at several points appears to relate to a

combined OSHA/ANSI statement rather than the ANSI statements at issue here; he also

testified that he had never asked any consumers whether they found Tricam’s statements

misleading and that he “wouldn’t know who has.” Moss Dep. at 163–64. Tricam’s

president also testified, “How important those things are I don’t know. They may be

important to some people. They may not be important to other people. Our research that

we’ve done . . . had virtually no mention of ANSI whatsoever. So I think—nor did we ask

any specific questions, which I think indicates how important we think it is to the end

consumer.” Skubic Dep. at 280–81. And, the chair of ANSI’s labeling committee also

testified that he does not know why compliance with the ANSI standard requires including

a statement to that effect on the product label, but that “[i]n [his] opinion, it would represent

to some consumers that it is a relatively safe product or reasonably safe.” Ver Halen Dep.

at 26. That opinion, too, appears to be entirely speculative. See id. at 26–27.

       Because Wing can point to no evidence showing that the ANSI-conformance

statements at issue in this case are material to consumers’ purchasing decisions, Tricam is

entitled to summary judgment on Wing’s claims under the Lanham Act and the Minnesota

Deceptive Trade Practices Act.




                                               31
   CASE 0:17-cv-01769-ECT-ECW Document 370 Filed 07/09/19 Page 32 of 32



                                         ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED that:

      1. Defendant’s motion to exclude the expert testimony of Donald S. Bloswick

         [ECF No. 220] is DENIED;

      2. Defendant’s motion to exclude the expert testimony of Hal Poret [ECF No. 224]

         is GRANTED;

      3. Defendant’s motion for summary judgment [ECF No. 159] is GRANTED; and

      4. This case is DISMISSED WITH PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 9, 2019                     s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           32
